DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 10/02/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view White (US 20050232256 A1) in view of Kumar (US 20190140937 A1), further in view of Matczynski (US 20150039768 A1) and further in view of Raj (US 20190334813 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9, 10 11, 12, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20050232256 A1) in view of Kumar (US 20190140937 A1), further in view of Matczynski (US 20150039768 A1) and further in view of Raj (US 20190334813 A1).
Regarding Claim 1, 11, and 20

White teaches:

A method comprising: comparing, by a route management service, the network route information with primary route information for identifying presence of one or more duplicate routes in the route information, wherein the primary route information includes route information learnt from one or more other network devices in the plurality of subnetworks (¶161 fig. 10 step 310 to 316, a user may configure routing information, ¶279 the switch transition reduction algorithm (a route management service) may compare the connects in the desired route list (primary routing information) with the list of existing routes (network route information), ¶283 switch transition reduction algorithm may compare the connections in the desired route list with itself to ensure that there are no duplicates 466 (identifying presence of duplicates)  ); 

removing, by the route management service, based on identifying the presence of the one or more duplicate routes, the one or more duplicate routes from the route information to generate updated route information (¶299 The switch transition reduction algorithm then may compare the connects in the desired route list and the disconnects in the desired route list and remove any duplicates 466); 
and 
White does not teach:
a route management service is implemented over a cloud
receiving, by a route management service implemented over a cloud device, network route information from a network device in one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN), wherein the route information indicates one or more routes determined by a routing protocol of the network device;

sending, by the route management service, the updated route information to the network device

Kumar teaches:
sending, by the route management service, the updated route information to the network device (¶73 when a particular path to destination network 160 goes down, nextHop_i may update its routing information to exclude the path (e.g., remove routing entry or entries), and send the updated routing information to SDN controller 170. This way, SDN controller 170 may detect that the particular path via nextHop_i is down based on the updated routing information).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White in light of Kumar so that the SDN controller 170 may detect that the particular path via nextHop_i is down based on the updated routing information (Kumar ¶73).

White-Kumar does not teach:
a route management service is implemented over a cloud
receiving, by a route management service implemented over a cloud device, network route information from a network device in one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN), wherein the route information indicates one or more routes determined by a routing protocol of the network device;

Matczynski teaches:

a route management service implemented over a cloud (¶67 management device 240 may implement the management service or the user service in cloud computing environment 220).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar in light of Matczynski in order to deliver the computing resources as a service rather than as a product, whereby shared computing resources are provided to user devices (e.g., computers, smart phones, etc.) (Matczynski ¶1).

White-Kumar-Matczynski does not teach:

receiving, by a route management service implemented over a cloud device, network route information from a network device in one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN),

wherein the route information indicates one or more routes determined by a routing protocol of the network device

Raj teaches:

receiving, by a route management service implemented over a cloud device, network route information from a network device in one of a plurality of subnetworks present in a Software Defined Wide Area Network (SD-WAN) (¶15 a SD-WAN overlay comprising a plurality of network nodes may receive respective routing and link information from a respective routing agent, SDN architecture may implemented via various protocols, for example, Border Gateway Protocol (BGP) and OpenFlow),

wherein the route information indicates one or more routes determined by a routing protocol of the network device (¶15 a SD-WAN overlay comprising a plurality of network nodes may receive respective routing and link information from a respective routing agent, SDN architecture may implemented via various protocols, for example, Border Gateway Protocol (BGP) and OpenFlow, ¶23 Network nodes 104, 106, 108, 110, 112, 114, 116, and 118 may each communicate with controller 102 via a protocol)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski in light of Raj in order for determining routing decisions in a SD-WAN overlay (Raj ¶15) 


Regarding Claim 2, 12

White-Kumar-Matczynski-Raj teaches:

The method as claimed in claim 1.

Raj further teaches:

The method as claimed in claim 1, further comprising receiving network route information associated with overlay networks and underlay networks configured within the SD-WAN for identifying presence of the one or more duplicate routes (¶15 SD-WAN overlay comprising a plurality of network nodes, ¶13 SDN overlay is a deployment method for network virtualization and software-defined networking (SDN) that involves running a logically separate network or network component on top of an existing infrastructure (e.g., an underlay physical network).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski in light of Raj in order for determining routing decisions in a SD-WAN overlay (Raj ¶15) 


Regarding Claim 7, 16
White-Kumar-Matczynski-Raj teaches:

The method as claimed in claim 1.

White further teaches:

The method as claimed in claim 1, wherein identifying the presence of the one or more duplicate routes further comprising identifying presence of one or more duplicate Internet Protocol (IP) subnets and IP addresses in the route information, by comparing the route information with the primary route information (¶161 fig. 10 step 310 to 316, a user may configure routing information, ¶279 the switch transition reduction algorithm (a route management service) may compare the connects in the desired route list (primary routing information) with the list of existing routes (network route information), ¶283 switch transition reduction algorithm may compare the connections in the desired route list with itself to ensure that there are no duplicates 466 (identifying presence of duplicates)  )

Regarding Claim 9, 18
White-Kumar-Matczynski-Raj teaches:

The method as claimed in claim 1.

White further teaches:

The method as claimed in claim 1, further comprising providing information indicating the one or more duplicate routes to a network administrator (¶161 fig. 10 step 310 to 316, a user (network administrator) may configure routing information, ¶279 the switch transition reduction algorithm (a route management service) may compare the connects in the desired route list (primary routing information) with the list of existing routes (network route information), ¶283 switch transition reduction algorithm may compare the connections in the desired route list with itself to ensure that there are no duplicates 466 (identifying presence of duplicates)  );

Regarding Claim 10, 19
White-Kumar-Matczynski-Raj teaches:

The method as claimed in claim 9.

White further teaches: 

The method as claimed in claim 9, further comprising determining one or more available IP subnets and performing one or more of: providing information indicating the one or more available IP subnets to the network administrator and  assigning the one or more IP subnets on a subnetwork identified to have the one or more duplicate routes (¶161 fig. 10 step 310 to 316, a user (network administrator) may configure routing information, ¶279 the switch transition reduction algorithm (a route management service) may compare the connects in the desired route list (primary routing information) with the list of existing routes (network route information), ¶283 switch transition reduction algorithm may compare the connections in the desired route list with itself to ensure that there are no duplicates 466 (identifying presence of duplicates)  );

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over White-Kumar-Matczynski-Raj as applied to claim 1 above, and further in view of Matsushita (US 20190319877).

Regarding Claim 21
White-Kumar-Matczynski-Raj does not teach:

The non-transitory machine-readable storage medium as claimed in claim 20, wherein the machine-readable instructions cause the computer processor to: identify one or more duplicate routes as a part of a High-Availability (HA) redundancy topology; and allow the one or more redundant routes to remain in the route information.

Matsushita teaches: 

The non-transitory machine-readable storage medium as claimed in claim 20, wherein the machine-readable instructions cause the computer processor to: identify one or more duplicate routes as a part of a High-Availability (HA) redundancy topology (¶6 a plurality of shortest routes from a first transfer device to a second transfer device among the plurality of transfer devices, and generates redundant route information that is information on the plurality of shortest routes ¶5 improving the reliability of communication in a mesh network); 
and 

allow the one or more redundant routes to remain in the route information (¶6 redundant route information, ¶26 registers the generated redundant route information in the forwarding database 13, ¶28) Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj in light of Matsushita in order for improving the reliability of communication in a mesh network improving the reliability of communication in a mesh network (Matsushita ¶5)


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over White-Kumar-Matczynski-Raj as applied to claim 1 above, and further in view of Kondalam (US 20210344591 A1).

Regarding Claim 4, 13

White-Kumar-Matczynski-Raj does not teach:

The method as claimed in claim 2, wherein the route management service is implemented using Overlay Agent Protocol (OAP).

Kondalam teaches:

The method as claimed in claim 2, wherein the route management service is implemented using Overlay Agent Protocol (OAP) (¶28 distribute route and policy information via a control plane protocol (e.g., Overlay Management Protocol (OMP)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj in light of Kondalam in order to build and maintain a network topology and make decisions on where traffic flows (Kondalam ¶28).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over White-Kumar-Matczynski-Raj as applied to claim 1 above, and further in view of Gotlieb (US 20200410809 A1).
Regarding Claim 5, 14

White-Kumar-Matczynski-Raj does not teach:

The method as claimed in claim 1, wherein the network device and the one or more other network devices are one of: a Virtual Private Network Concentrator (VPNC) and a Customer Premise Equipment (CPE).

However, Gotlieb teaches:

The method as claimed in claim 1, wherein the network device and the one or more other network devices are one of: a Virtual Private Network Concentrator (VPNC) and a Customer Premise Equipment (CPE). (¶119 servers 606 may reside in a private VLANs (Virtual Local Area Networks) that can only be accessed via (Virtual Private Network) Concentrators).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj in light of Gotlieb in order for servers 606 to have more direct access to the database 605 to increase efficiency in data processing and storage (Gotlieb ¶119).


Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over White-Kumar-Matczynski-Raj as applied to claim 1 above, further in view of Oguchi (US 20070180139 A1), further in view of Parulkar (US 20210168052 A1), and further in view of Bagwell (US 20210297383 A1).
Regarding Claim 6, 15
White-Kumar-Matczynski-Raj does not teach teaches:

The method as claimed in claim 1, wherein the primary route information comprises respective network addresses of user devices from which the routes are received, 

respective network addresses of one or more Local Area Network (LAN) side routers from which the routes originated, 

information associated with a WAN service over which the routes are distributed, 

information associated with a site from where the route originated

information associated with preferred data centers, the routing protocol associated with the routes, metric and cost assigned to the routes.


Oguchi teaches:

The method as claimed in claim 1, wherein the primary route information comprises respective network addresses of user devices from which the routes are received (¶8 a network address (IP address) of a site, ¶52 IP address of each terminal in the site concerned. Internal site router(s), as well as terminals subordinate to the internal site router, is existent in each subnet), 

respective network addresses of one or more Local Area Network (LAN) side routers from which the routes originated (¶17 source address of the packet), 

information associated with a WAN service over which the routes are distributed (¶59 transferring the routing information, being received by the internal routing information exchange unit 21 from an internal site router, to the external routing information exchange unit 22, after adding a site identifier), 

information associated with a site from where the route originated (¶52 IP address of each terminal in the site concerned. Internal site router(s), as well as terminals subordinate to the internal site router, is existent in each subnet)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj in light of Oguchi in order for implementing a packet relaying method and packet relaying apparatus in an extranet for interconnecting a plurality of different networks (Oguchi ¶3).

White-Kumar-Matczynski-Raj-Oguchi does not teach:

information associated with preferred data centers, the routing protocol associated with the routes, metric and cost assigned to the routes.

Parulkar teaches:

information associated with preferred data centers, the routing protocol associated with the routes, metric and cost assigned to the routes (¶49 The computing resources typically provide some amount of compute and memory capacity that the cloud provider can allocate for use by its customers (master information) ¶104 traffic flow identifiers (e.g., combinations of packet headers, such as the protocol (e.g., TCP) value, the source and destination port numbers, and/or the source and destination IP addresses), deployment location in a data center, which may be more preferred).

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj-Oguchi in light of Parulkar in order for implementing multi-carrier access to provider substrate extensions (Parulkar ¶18).

White-Kumar-Matczynski-Raj-Oguchi -Parulkar does not teach:

metric and cost assigned to the routes.

Bagwell teaches:

metric and cost assigned to the routes (¶25 Selection Component 103 may receive cost and/or metric information, associated with the routes, from Route Cost Component ¶26 Route Cost Component 109 may determine costs and/or other metrics associated with the routes maintained and/or provided by Route Repository 107 (master repository)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj-Oguchi -Parulkar in light of Bagwell in order to provide for the selection of a set of a particular VNF to provide services (e.g., services associated with a wireless telecommunications network, such as voice call services, messaging services, etc.) to a UE, in a manner that provides optimal performance and/or lowest resource cost (Bagwell ¶12).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over White-Kumar-Matczynski-Raj as applied to claim 1 above, and further in view of Torvi (US 20150281045 A1).
Regarding Claim 8, 17

White-Kumar-Matczynski-Raj does not teach:

The method as claimed in claim I, further comprising identifying one or more redundant routes that are a part of a High-Availability (HA) redundancy topology; and allowing the one or more redundant routes to remain in the route information.

Torvi teaches:

The method as claimed in claim I, further comprising identifying one or more redundant routes that are a part of a High-Availability (HA) redundancy topology; and allowing the one or more redundant routes to remain in the route information (¶31 high-availability or redundancy mechanism, “failover route” generally refers to any redundant or standby path, route).

and allowing such one or more redundant routes (¶31 “failover route” generally refers to any redundant or standby path, route).


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of White-Kumar-Matczynski-Raj in light of Torvi in order to detect a branch path failover to a failover route (Torvi ¶31).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445         

/JOSHUA JOO/Primary Examiner, Art Unit 2445